 336DECISIONSOF NATIONALLABOR RELATIONS BOARDseeks to represent these drivers as part of a larger unit and exceptas noted above, there is no bargaining history affecting these em-ployees. In view of all circumstances, therefore, we find that thedrivers at Greeley and Sterling have a sufficient community of in-terest to warrant their establishment as a separate appropriate unit.'We find, accordingly, that all metropolitan and territorial driversheadquartered at the Employer's Greeley and Sterling, Colorado,pickup stations and serving the Greeley, Loveland, Fort Collins,Longmont, and Sterling, Colorado, and Sidney, Nebraska, areas, ex-cluding all supervisors 5 within the meaning of the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.5.The Employer in effect contends that the employees are not en-titled to an immediate election because the Greeley and Sterling plantsmay be reconverted to processing, or in the event that they are not,all drivers may be hired on a contract basis. As these possibilitiesappear wholly speculative, we find no merit in the Employer's con-tention and shall therefore direct an immediate election.'[Text of Direction of Election omitted from publication.]6 Chemical Express,117 NLRB 29.5 As the record establishes that the foremen at Greeley and Sterling responsibly directthe work of the other drivers, and have and exercise the authority to hire and discharge,we find they are supervisors and shall exclude them from the unit.We shall also ex-clude the two contract drivers at Sterling who collect materials from the Fort Morgan,Wray, and Otis areas, in view of the parties' agreement that they are not employees.8 Standard Automotive Manufacturing Company,109 NLRB 726.Bemis Bro. BagCo.andWarehouse Union Local 12, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,'Petitioner.Case No. W-RC-3644.December 5, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Shirley N. Bingham,hearing officer. The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.2'Herein called Local 12.2 At the hearing, Textile Workers Union of America, Local 71, AFL-CIO, herein calledTextileWorkers, serveda subpoena duces tecumon Local 12, requiring it to producebooks and records or other evidence of payments made in the form of strike benefits tothe Employer's employees.At the same time counsel for Textile Workers made certainremarks about both Local 12 and its parent International Union. Local 12 filed a petitionto revokesubpoena duces tecum,and moved to strike the remarks of counsel for TextileWorkers.The hearing officer revoked the subpena, and granted the motion to strike.It appears from the statements made at the hearing by counsel for Textile Workers that122 NLRB No. 52. BEMIS BRO. BAG CO.337Pursuant. to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.-2.The labor organizations involved claim to represent. certain em-:ployees of the Employer.33.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner, Local 12, seeks to represent a unit of produc-tion and maintenance employees, excluding warehouse employees,office clerical employees, professional employees, guards, and super-visors.TextileWorkers contends that the unit sought is inappro-priate because it does not include warehouse employees in the unit.Local 6, in accord with Local 12, would exclude warehouse employeesfrom the overall unit, and the Employer takes no position as to whichunit, if any, is appropriate.The Employer manufactures textile and paper bags at its SanFrancisco plant. Its operations are carried on in three interconnectedbuildings and are subdivided into a pressroom department, platedepartment, multiware department, textile department, maintenancedepartment, and warehouse department .4 Employees, when hired, areassigned to one of these departments and are not thereafter trans-ferred to another department except in emergency. The employees ineach department are directed by a foreman who is admittedly asupervisor.The warehouse department employees work in the basement of eachof the three plant buildings, and are supervised by a warehouse fore-man. Raw materials are received in the warehouse and are deliveredby warehouse personnel to the department where needed. Finishedproducts are removed from the production departments by ware-house personnel, and taken to the warehouse, where they are shippedto customers.All employees, including those in the warehouse, were representedby Textile Workers from 1938 to 1955. Since 1955, Local 6 has nego-its subpena was designed to elicit evidence that Local 12 engaged in unfair labor practicesby coercing the employees herein, through promises of benefits, to abandon TextileWorkers.To admit such evidence in a representation proceeding would clearly be con-trary to established Board policy.The stricken remarks related to the same subject asthe subpenas.Accordingly,we affirm the foregoing rulings of the hearing officer.3 At the hearing,TextileWorkers,and International Longshoremen's and Warehouse-men's Union, Local 6 (Ind.),herein called Local 6, intervened on the basis of a con-tractual interest.* The warehouse department is also called the shipping and receiving department andconsists of the warehouse employees whom Petitioner would exclude.505395-59-vol.122-28 338DECISIONSOF NATIONAL LABORRELATIONS BOARDtiated contracts with the Employer covering the warehouse employeesalone, and they have been excluded from the production and main-tenance unit represented by Textile Workers. All employees receivecomparable benefits regardless of bargaining representative.From the foregoing it is clear that a production and maintenanceunit, including warehouse employees, may be appropriate. It is alsoclear that in view of the history of separate bargaining for ware-house employees, separate units of (1) warehouse employees, alone,and (2) all other employees may be appropriate.5 However, as nounion other than Local 6 has made an adequate showing amongthe warehouse employees, and Local 6 does not desire to participatein an election among such employees, we shall not direct an electionamong the warehouse employees, but only among the following em-ployees of the Employer who, we find, under the circumstances, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer'sSan Francisco, California, plant, including the textile departmentgroup leader, the maintenance department group leader, the multi-ware supervisor and lie tex,ile department supervisor of women,but excluding department foremen,6 warehousemen, office clericalemployees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]5 Adams Coal Company, Inc.,118 NLRB 1493.6The parties agree and we find, that the specified group leadersand "supervisors"whom we have included are not supervisors under the Act, but that departmentforemenare such supervisors.Doughboy Plastic Production,Inc.andInternational Ladies'GarmentWorkers' Union,AFL-CIO,Petitioner.CaseNo.32-RC-1150.December 5, 1958DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent election,dated April 22, 1958, an election was conducted on May 13, 1958,under the direction and supervision of the Regional Director forthe Fifteenth Region, among the employees at the Employer's WestHelena, Arkansas, plant. At the conclusion of the election, the par-ties were furnished a tally of ballots which showed that of approxi-mately 385 eligible voters, 364 cast ballots, of which 79 were forthe Petitioner and 267 were against the Petitioner. There were 15122 NLRB No. 45.